Citation Nr: 0941932	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-26 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a back disability, to 
include as secondary to service-connected bilateral knee 
disabilities.  

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for trochanteric bursitis 
of the bilateral hips, to include as secondary to service-
connected bilateral knee disabilities.  

3.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella, with degenerative 
changes, of the right knee.  

4.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella of the left knee.  

5.  Entitlement to a disability rating in excess of 10 
percent for instability of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran's application to reopen his 
service connection claims for disabilities of the hips and 
back.  He was also denied increased ratings for his service-
connected disabilities of the bilateral knees.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

In his August 2006 VA Form 9, the Veteran requested a 
personal hearing before the Board.  However, in September 
2006 correspondence he withdrew this hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to various documents in the claims file, the 
Veteran has been in receipt of Social Security Disability 
benefits since 2003.  However, review of the claims file does 
not indicate Social Security Administration records related 
to his claim have been obtained.  VA's duty to assist 
includes an obligation to obtain Social Security 
Administration records when they may be relevant and VA has 
actual notice that the veteran is seeking or has sought SSA 
benefits.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Therefore, remand is necessary to obtain the medical records 
associated with the Veteran's Social Security Disability 
claim, and associate them with the claims folder.  

The Board next observes that according to a June 2008 
clinical notation, the Veteran has also received medical 
treatment from a private physician for unspecified 
disabilities.  Review of the claims file indicates no recent 
private medical records are on file.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002).  This duty includes obtaining pertinent medical 
records identified by the Veteran.  38 U.S.C.A. § 5103A(b) 
(West 2002).  Thus, remand is also necessary to obtain these 
pertinent medical records.  However, the Board further notes 
that VA is generally unable to obtain private medical 
evidence without the Veteran's cooperation.  The Veteran must 
both clearly identify, by name and address, the source of the 
private records, and authorize VA in writing to obtain them.  
In the alternative, he may obtain and submit such pertinent 
evidence to VA on his own behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  If no such records are 
currently available, that fact must be 
noted for the record.  

2.  Contact the Veteran and request the 
names and addresses of all medical care 
providers who have treated the Veteran 
for any service-connected disabilities or 
disabilities for which service connection 
is requested.  After securing the 
necessary release, the RO should obtain 
these records.  If no such records are 
currently available, that fact must be 
noted for the record.  In the 
alternative, the claimant may obtain and 
submit such evidence on his own behalf.  

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity 
to supplement the record, adjudicate 
the Veteran's pending claims in light 
of any additional evidence added to the 
record.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
with a supplemental statement of the 
case and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

